COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Oscar Axcel Duron v. The State of Texas

Appellate case number:      01-18-00376-CR

Trial court case number:    1507865

Trial court:                176th District Court of Harris County

      Appellant’s court-appointed counsel has filed a brief concluding that the
above-referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744
(1967). Although the brief refers to counsel’s Motion to Withdraw, counsel has not filed
a motion to withdraw from representation in this appeal. An Anders brief must
accompany a motion to withdraw, neither the brief nor the motion may be filed on its
own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
       Accordingly, we direct appellant’s appointed counsel, Abbie Russell, to file with
the Clerk of this Court within 14 days of the date of this order a motion to withdraw that
complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9;
Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __August 8, 2019__